DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is sent in response to Applicant's Communication received on October 21, 2020 for application number 17/076,164. This Office hereby acknowledges receipt of the following and placed of record in file: Specification, Drawings, Abstract, Oath/Declaration, and Claims.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application claims the benefit of foreign priority under 35 U.S.C. 119(a)-(d), filed on April 18, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 17, 2020 is noted. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 5, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the abstract idea of a mental process, for example the claims are directed toward the mental process of ranking database tables associated with a set of data. The limitation of a table ranker that performs a ranking process to rank database tables and/or table columns associated with a set of data, to prioritize processing of a customer's data for use with the data warehouse or data analytics environment, as recited, is a process that, under broadest reasonable interpretation, covers a step that could reasonably be performed in the mind, including with the aid of pen and paper, and a step that represents a type of method of organizing human activity, but for the recitation of generic computer components and insignificant data gathering. That is, other than reciting “one or more processes”, nothing in the claim element precludes the step from practically being performed in the mind. 
For example, the limitations directed toward ranking database tables are all directed toward a mental process that can take place with the aid of pen and paper.  The limitations encompass a human mind carrying out these functions through observation (ranking database tables to prioritize processing of customer data, for instance), evaluation judgment and/or opinion, or even with the aid of pen and paper, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. Thus, the claim is directed toward an abstract idea. The limitations ranking database tables associated with a set of data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. The claim recites the following additional elements “one or more processors” and “non-transitory computer readable storage medium” These additional elements are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer components.  Further, the claim recitations of accessing data, extracting and loading data steps. Accessing data, extracting and loading data are insignificant extra-solution activity (mere data gathering) to the judicial exception with no evidence of improvement. Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, thus fail to integrate the abstract idea into a practical application. See MPEP 2106.05(g).

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of accessing data, extracting and loading data (receiving or transmitting over a network), are well-understood, routine and conventional activity according to MPEP 2106.05(d)(II)(i), thus, cannot provide an inventive concept.

As a result, representative claim(s) 1, 5, and 9 do not recite any elements, or ordered combination of elements, which transforms the abstract idea into a patent-eligible subject matter.  In addition, the claim(s) does not recite (i) an improvement to the functionality of a computer or other technology or technical field (see MPEP 2106.05(a); (ii) a “particular machine” to apply or use the judicial exception (see MPEP 2106.05(b); (iii) a particular transformation of an article to a different state or thing (see 2106.05(c).  Further, the claim does not recite any improvement to computer functionality or specify how the one or more processors are used to improve functionality of a computing device.  Considering the claim(s) as a whole, the additional elements fail to apply or use the abstract idea in a meaningful way and the additional limitations recited beyond the judicial exception itself fail to integrate the exception into a practical application.  Accordingly, the claims of this application are not patent eligible.

Claims 2-4, 6-8, and 10-12 are dependent on claim 1, claim 5, and claim 9 and includes all the limitations of claim 1. Therefore, claims 2-4, 6-8, and 10-12 recites the same abstract idea of determining an index and determining and comparing document relevancy factor values. Claims 2, 6, and 10 further limits the ranking step, including the additional steps for ranking data, under broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, without adding significantly more.  The limitations associated with ranking data are considered to be an abstract idea that falls in the “Mental Processes” grouping of abstract ideas. 

The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to rank database table steps amounts to no more than mere instructions to apply the exception using a generic computer component. The limitations related to accessing, extracting and loading data are considered by the examiner to be insignificant extra solution activity, because the inventive subject matter is directed toward data analytics for ranking database tables. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Because of these reasons the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claim(s) are not patent eligible.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Costabello et al. (US 2019/0287006) (hereinafter Costabello) in view of Taig et al. (US 10,795,895) (hereinafter Taig).
Regarding claim 1, Costabello teaches a system comprising: a computer including one or more processors (see para [0040], discloses processor), that provides access by an analytic applications environment to a data warehouse or data analytics environment for storage of data by a plurality of tenants (see Fig. 1, para [0029-0031], discloses data analytics environment accessing source data and application data for storage of data in data store); wherein a data pipeline or other processing component performs an extract, transform, load (ETL) or data pipeline process to extract data from an enterprise application or database environment, to be loaded into the data warehouse or data analytics environment (see Figs. 1-2, para [0031-0032], discloses performing extract, transform, and load process on operational data that is in data store to be loaded into analytics system).
Costabello does not explicitly teach a table ranker that performs a ranking process to rank database tables and/or table columns associated with a set of data, to prioritize processing of a customer's data for use with the data warehouse or data analytics environment.
Taig teaches a table ranker that performs a ranking process to rank database tables and/or table columns associated with a set of data, to prioritize processing of a customer's data for use with the data warehouse or data analytics environment (see Figs. 5-6, col. 6 ln 25-39, col. 6 ln 55-65, discloses node rank algorithm that ranks tables from a business data lake as shown in Fig. 5, each table associated with a set of data and ranking tables (customer’s data) for use in a result asset graph, tables with more links are more important tables).
Costabello/Taig are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Costabello to rank tables from disclosure of Taig. The motivation to combine these arts is disclosed by Taig as “in order to efficiently navigate and access the needed data” (Col 2, lines 63-64) and ranking tables is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 5, Costabello teaches a method comprising: providing, at a computer including one or more processors, access by an analytic applications environment to a data warehouse or data analytics environment for storage of data by a plurality of tenants (see Fig. 1, para [0029-0031], discloses data analytics environment accessing source data and application data for storage of data in data store); performing an extract, transform, load (ETL) or data pipeline process to extract data from an enterprise application or database environment, to be loaded into the data warehouse or data analytics environment (see Figs. 1-2, para [0031-0032], discloses performing extract, transform, and load process on operational data that is in data store to be loaded into analytics system).
Costabello does not explicitly teach performing a ranking process to rank database tables and/or table columns associated with a set of data, to prioritize processing of a customer's data for use with the data warehouse or data analytics environment.
Taig teaches performing a ranking process to rank database tables and/or table columns associated with a set of data, to prioritize processing of a customer's data for use with the data warehouse or data analytics environment (see Figs. 5-6, col. 6 ln 25-39, col. 6 ln 55-65, discloses node rank algorithm that ranks tables from a business data lake as shown in Fig. 5, each table associated with a set of data and ranking tables (customer’s data) for use in a result asset graph, tables with more links are more important tables).
Costabello/Taig are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Costabello to rank tables from disclosure of Taig. The motivation to combine these arts is disclosed by Taig as “in order to efficiently navigate and access the needed data” (Col 2, lines 63-64) and ranking tables is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claim 9, Costabello teaches a medium comprising: providing, at a computer including one or more processors (see para [0040], discloses processor and medium), access by an analytic applications environment to a data warehouse or data analytics environment for storage of data by a plurality of tenants (see Fig. 1, para [0029-0031], discloses data analytics environment accessing source data and application data for storage of data in data store); performing an extract, transform, load (ETL) or data pipeline process to extract data from an enterprise application or database environment, to be loaded into the data warehouse or data analytics environment (see Figs. 1-2, para [0031-0032], discloses performing extract, transform, and load process on operational data that is in data store to be loaded into analytics system).
Costabello does not explicitly teach performing a ranking process to rank database tables and/or table columns associated with a set of data, to prioritize processing of a customer's data for use with the data warehouse or data analytics environment.
Taig teaches performing a ranking process to rank database tables and/or table columns associated with a set of data, to prioritize processing of a customer's data for use with the data warehouse or data analytics environment (see Figs. 5-6, col. 6 ln 25-39, col. 6 ln 55-65, discloses node rank algorithm that ranks tables from a business data lake as shown in Fig. 5, each table associated with a set of data and ranking tables (customer’s data) for use in a result asset graph, tables with more links are more important tables).
Costabello/Taig are analogous arts as they are each from the same field of endeavor of database systems.
Before the effective filing date of the invention it would have been obvious to a person of ordinary skill in the art to modify the system of Costabello to rank tables from disclosure of Taig. The motivation to combine these arts is disclosed by Taig as “in order to efficiently navigate and access the needed data” (Col 2, lines 63-64) and ranking tables is well known to persons of ordinary skill in the art, and therefore one of ordinary skill would have good reason to pursue the known options within his or her technical grasp that would lead to anticipated success.

Regarding claims 2, 6, and 10, Costabello/Taig teach a system of claim 1, method of claim 5, and medium of claim 9.
Costabello does not explicitly teach wherein the ranking process includes determining a global rank; a business rank; and a tenant or customer-specific rank, for a plurality of tables and columns in a customer's database; and aggregating or otherwise using the determined rankings to control the ETL process for a particular customer or tenant, to load their data into the data warehouse.
Taig teaches the ranking process includes determining a global rank; a business rank; and a tenant or customer-specific rank, for a plurality of tables and columns in a customer's database (see Figs. 4-5, col. 6 ln 35-46, discloses employee addresses table rank (global rank), employees table rank (business rank), and skill table rank (tenant rank) for asset graph); and aggregating or otherwise using the determined rankings to control the ETL process for a particular customer or tenant, to load their data into the data warehouse (see Fig. 6,  col. 4 ln 48-59, col. 6 ln 55-65, discloses result asset graph construction assets using determined ranking algorithm results for extracting and loading data assets in asset graph).

Regarding claims 3, 7, and 11, Costabello/Taig teach a system of claim 1, method of claim 5, and medium of claim 9.
Costabello does not explicitly teach wherein the analytic applications environment is provided by a cloud computing environment
Taig teaches wherein the analytic applications environment is provided by a cloud computing environment (see Fig. 8, col. 11 ln 62-64, col. 12 ln 1-7, discloses cloud environment).

Regarding claims 4, 8, and 12, Costabello/Taig teach a system of claim 1, method of claim 5, and medium of claim 9.
Costabello does not explicitly teach wherein each tenant of the analytic applications environment is associated with a data warehouse instance associated with a schema for use by the tenant.
Taig teaches wherein each tenant of the analytic applications environment is associated with a data warehouse instance associated with a schema for use by the tenant (see Figs. 5-6, col. 6 ln 20-44, col. 7 ln 40-44, discloses asset graph tables with foreign keys and links in tables, in which more important tables will have more links to  and from other tables,  providing collaborative filtering and ordering data by relevance).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Tu et al. US Publication No. 2016/0092059.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY HARMON whose telephone number is (571)270-5861. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 517-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Courtney Harmon/Examiner, Art Unit 2159                                                                                                                                                                                                        /Mariela Reyes/Supervisory Patent Examiner, Art Unit 2159